Citation Nr: 1712679	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  09-01 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1968 to January 1975.  

This matter initially came before the Board of Veterans' Appeal (Board) on appeal from a March 2007 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which in pertinent part, denied service connection for hypertension.  It is noted, the Veteran subsequently transferred to the RO in Chicago, Illinois.  Thus, jurisdiction of his claims file is in the Chicago RO.

By way of procedural history, in March 2012, the Board issued a decision denying service connection for hypertension and remanding the issues of entitlement to higher rating for coronary artery disease and TDIU to the RO for further development.  The Veteran appealed the denial of service connection for hypertension to the Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Partial Remand (Joint Motion) with the Court.  In November 2012, the Court issued an Order granting the Joint Motion and remanded the case to the Board for further action consistent with the Joint Motion. 

In June 2013, the Board remanded the claim for further development.

In May 2016, the Board again denied service connection for hypertension and remanded a claim of entitlement to an increased rating for coronary artery disease.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court granted a Joint Motion for Remand (JMR) vacating the May 2016 Board decision, in part, and remanding it as it was determined that the Board failed to either address or to adequately explain why the Veteran's service connected disability did not aggravate his hypertension.  The matter has since returned to the Board for action consistent with the terms of the JMR. 

The Board notes further that the increased rating claim for coronary artery disease remanded in May 2016 is not ready for appellate review, as the RO's development has not yet been completed.  That issue will be the subject of a subsequent Board decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The March 2017 JMR states that the December 2014 VA medical opinion relied on by the Board in its March 2016 decision that denied service connection for hypertension is inadequate, in that it failed to either address or to adequately explain why the Veteran's service-connected disability did not aggravate his hypertension.  The 2017 JMR states that the Veteran should be provided an adequate VA examination report or opinion that explains whether the Veteran's service-connected coronary artery disease aggravated his hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, to include a copy of this remand, to the examiner who conducted the December 2014 VA examination, if s/he is unavailable, from another suitably qualified clinician, for an addendum regarding the likely etiology of the Veteran's hypertension.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is asked to furnish an opinion with respect to the following question:  Is it as likely as not that the Veteran's hypertension is aggravated by his service-connected coronary artery disease?
The examiner should note that VA will not concede aggravation unless the baseline level of the disability is established by medical evidence created prior to the aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of hypertension.

The examiner should provide reasons for this opinion.  

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




